DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/22 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 11-14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (US 2011/0298555; reference of record) in view of Ruby et al. (US 2003/0098631; “Ruby”; reference of record) and Yokoyama et al. (US 2012/0182092; “Yokoyama”; reference of record).
Regarding claim 1, Kawai teaches a manufacturing method for a resonant device (Figures 1, 2, 8A) that includes a resonator (1) having a vibrating portion (2) configured to vibrate when a voltage is applied to an electrode of the resonator (para. [0111]), the manufacturing method comprising:
forming a plurality of individual adjusting films (513, 514, 545, 546) in a displacement region of the vibrating portion having a greater displacement caused by vibrations when the voltage is applied than a displacement in another region of the vibrating portion when the voltage is applied (The portion of greatest displacement on a tuning fork is the end portion where mass films are located in Kawai); and
adjusting a frequency of the resonator (1) by setting a focal point of a laser (para. [0133]) and applying the laser to individual adjusting films (513, 514, 545, 546) to remove only a portion of the plurality of individual adjusting films with the laser (Kawai partially removes mass adjusting films by choosing which mass section(s) 513, 514, 545, 546 to remove. Para. [0200] and [0209]).
Kawai fails to teach the plurality of individual adjusting films being spot-shaped molybdenum oxide adjusting films.
However, it is well-known to those of ordinary skill in the art to embody a resonator adjusting film with a plurality of spot-shaped adjusting films. For example, see figure 5A and para. [0077] of Yokoyama.
Furthermore, it is well-known to those of ordinary skill in the art to embody a resonator adjusting film with molybdenum oxide. For example, see para. [0019] of Ruby.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the plurality of individual adjusting films of Kawai with a plurality of spot-shaped molybdenum oxide adjusting films because such a modification would have been merely a replacement with a well-known resonator adjusting film material and shape.
As for claim 3, Kawai modified by Ruby and Yokoyama teaches the manufacturing method according to claim 1, as detailed above, but fails to teach wherein the adjusting of the frequency further comprises irradiating the plurality of adjusting films with the laser that has a spot diameter greater than a diameter of each of the plurality of spot-shaped adjusting films.
However, as would have been recognized by one of ordinary skill in the art, when removing an adjusting film from a resonator element, the size of a laser diameter relative to a size of the adjusting film is merely a matter of design choice dependent on desired parameters such as the available amount of time to remove portions of the adjusting film.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the size of the laser beam used to remove the adjusting film of Kawai because such a modification would have been merely a matter of design choice for the laser diameter size relative to the dimensions of the adjusting film.
As for claim 4, Kawai teaches forming the vibrating portion by forming a first electrode layer, a piezoelectric layer, and a second electrode layer sequentially on a top surface of a substrate (See layers in figure 4B).
Regarding claim 5, Kawai teaches wherein the forming of the vibrating portion includes forming a vibrating arm (28-30) configured to perform bending vibrations, from the first electrode layer, the second electrode layer, and the piezoelectric layer (See layers in figure 4B), such that the displacement region having a greater displacement than the other region is a region at a distal end of the vibrating arm (The portion of greatest displacement on a tuning fork is the end portion where mass films are located in Kawai).
Regarding claim 7, Kawai modified by Ruby teaches wherein the vibrating portion includes a base film comprising molybdenum in the displacement region having greater displacement caused by the vibrations than the other region, and the forming of the plurality of adjusting films includes oxidizing the base film (Para. [0019] of Ruby teaches the oxidization process used in forming the molybdenum oxide film).

Regarding claim 11, Kawai teaches preparing a bottom lid (31); and
disposing a top lid (33) to face the bottom lid (31) with the resonator (2) interposed between the top lid (33) and the bottom lid (31),
wherein the adjusting of the frequency comprises irradiating the laser to the plurality of adjusting films through the top lid after the top lid is disposed on the bottom lid (Kawai teaches irradiation through glass lid 33 in para. [0183]).
Regarding claim 12, Kawai teaches a resonator (figures 1, 2, 8A) comprising:
a vibrating portion (28-30) configured to vibrate when a voltage is applied to an electrode of the resonator (para. [0111]);
a frame (31-33) that at least partially surrounds the vibrating portion;
at least one holding arm (27) disposed between the vibrating portion (28-30) and the frame (31-33) with a first end connected to the vibrating portion (28-30) and a second end connected to the frame (31-33); and
a plurality of individual adjusting films (513, 514, 545, 546) disposed in a displacement region of the vibrating portion having a greater displacement caused by vibrations when the voltage is applied to the electrode than a displacement of another region of the vibrating portion (The portion of greatest displacement on a tuning fork is the end portion where mass films are located in Kawai),
wherein the vibrating portion (28-30) vibrates at a frequency that is configured by setting a focal point of a laser (para. [0133]) and applying the laser to individual adjusting films (513, 514, 545, 546) to remove only a portion of the plurality of individual adjusting films (Kawai partially removes mass adjusting films by choosing which mass section(s) 513, 514, 545, 546 to remove. Para. [0200] and [0209]).
Kawai fails to teach the plurality of individual adjusting films being spot-shaped molybdenum oxide adjusting films.
However, it is well-known to those of ordinary skill in the art to embody a resonator adjusting film with a plurality of spot-shaped adjusting films. For example, see figure 5A and para. [0077] of Yokoyama.
Furthermore, it is well-known to those of ordinary skill in the art to embody a resonator adjusting film with molybdenum oxide. For example, see para. [0019] of Ruby.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the plurality of individual adjusting films of Kawai with a plurality of spot-shaped molybdenum oxide adjusting films because such a modification would have been merely a replacement with a well-known resonator adjusting film material and shape.
Regarding claim 13, Kawai teaches wherein the vibrating portion includes a substrate, and a first electrode layer, a piezoelectric layer, and a second electrode layer, disposed on a top surface of the substrate (See layers in figure 4B).
As for claim 14, Kawai teaches wherein the vibrating portion includes a base film comprising molybdenum in the displacement region having a greater displacement caused then by vibrations than the other region (Para. [0019] of Ruby teaches the oxidization process used in forming the molybdenum oxide film).
Regarding claim 18, Kawai teaches the resonator according to claim 12, as detailed above, but fails to teach wherein the plurality of spot-shaped adjusting films each has a diameter greater than or equal to 0.1 µm and less than or equal to 20 µm.
However, as would have been recognized by one of ordinary skill in the art, the dimension of a resonator adjustment film is a parameter that is determined by way of a design choice made through experimentation. Setting the adjustment film size in the modified resonator of Kawai would be merely an exercise in finding the optimum and workable range for the adjustable film size through routine experimentation. It has been held that when the general conditions of a claim are disclosed in the prior art (In this case the structure is found in the modified resonator of Kawai), "...it is not inventive to discover the optimum or workable ranges by routine experimentation." (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the size of the adjusting films of Kawai because such a modification would have been a mere exercise in finding the optimum and workable ranges of size for the resonator adjustment film through routine experimentation.
As for claim 19, Kawai teaches wherein the vibrating portion includes a vibrating arm (28-30) having a fixed end and a free end and that is configured to perform bending vibrations, and a base (27) having a front end connected to the fixed end of the vibrating arm and a rear end opposite from the front end, and
wherein the displacement region having a greater displacement caused by the vibrations is a region at a free end-side distal end in the vibrating arm (The portion of greatest displacement on a tuning fork is the end portion where mass films are located in Kawai).

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Ruby, Yokoyama, and Jaakkola et al. (US 2019/0173451; “Jaakkola”; reference of record).
Regarding claim 6, Kawai teaches the manufacturing method according to claim 4, as detailed above, but fails to teach wherein the forming of the vibrating portion includes forming a rectangular vibrating portion configured to perform contour vibrations, from the first electrode layer, the second electrode layer, and the piezoelectric layer, such that the displacement region having a greater displacement than the other region is a region at four comers of the vibrating portion.
However, it is well-known to those of ordinary skill in the art to embody a resonator with a removal adjusting film as a rectangular resonator shape. For example, see para. [0023] of Jaakkola. A rectangular resonator inherently has a displacement region having a greater displacement than the other region is a region at four corners of the vibrating portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the resonator of Kawai with a rectangular resonator because such a modification would have been merely a replacement with a well-known resonator shape.
Regarding claim 20, Kawai teaches the resonator according to claim 12, as detailed above, but fails to teach wherein the vibrating portion has a rectangular main surface and is configured to perform contour vibrations in a plane along the main surface, and the displacement having greater displacement caused by the vibrations is a region at four corners of the vibrating portion.
However, it is well-known to those of ordinary skill in the art to embody a resonator with a removal adjusting film as a rectangular resonator shape. For example, see para. [0023] of Jaakkola. A rectangular resonator inherently has a displacement region having a greater displacement than the other region is a region at four corners of the vibrating portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the resonator of Kawai with a rectangular resonator because such a modification would have been merely a replacement with a well-known resonator shape.

Claims 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Ruby, Yokoyama, and Ma et al. (US 2002/0074897; “Ma”; reference of record).
As for claim 8, Kawai teaches the manufacturing method according to claim 7, as detailed above, but fails to teach wherein the forming of the vibrating portion further includes forming a protective film on a surface of the second electrode layer and forming the base film on the protective film.
However, it is well-known to those of ordinary skill in the art to place a protective film between an electrode and an adjusting film of a resonator device. The protective film resists damage to the electrode. For example, see para. [0041] of Ma.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a protective film between the electrode and the adjusting film on the resonator of Kawai because such a modification would have added a well-known resonator material that would protect the electrode from damage when removing the adjustment film.
As for claim 9, Kawai teaches wherein the forming of the vibrating portion further includes electrically connecting the base film to one of the first electrode layer or the second electrode layer (See forming of adjusting weight film with base layer in figure 8A of Kawai).
As for claim 10, Kawai teaches wherein the forming of the plurality of adjusting films further includes electrically connecting the plurality of adjusting films to one of the first electrode layer or the second electrode layer (See forming of adjusting weight film with base layer in figure 8A of Kawai).
As for claim 15, Kawai teaches the resonator according to claim 14, as detailed above, but fails to teach wherein the vibrating portion further includes a protective film disposed on a surface of the second electrode layer, and the base film is disposed on the protective film.
However, it is well-known to those of ordinary skill in the art to place a protective film between an electrode and an adjusting film of a resonator device. The protective film resists damage to the electrode. For example, see para. [0041] of Ma.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a protective film between the electrode and the adjusting film on the resonator of Kawai because such a modification would have added a well-known resonator material that would protect the electrode from damage when removing the adjustment film.
Regarding claim 16, Kawai teaches the resonator according to claim 15, as detailed above, but fails to teach wherein the vibrating portion includes a via that electrically connects the base film to one of the first electrode layer or the second electrode layer.
However, it is well-known to those of ordinary skill in the art to connect elements of a surface mount resonator with a via.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a via to connect elements of the resonator of Kawai because such a modification would have been merely implementing a well- known coupling device used in a surface mount resonator device.
As for claim 17, Kawai teaches the resonator according to claim 13, as detailed above, but fails to teach wherein the vibrating portion includes a protective film disposed on a surface of the second electrode layer, and a via that electrically connects the plurality of adjusting films to one of the first electrode layer or the second electrode layer.
However, it is well-known to those of ordinary skill in the art to connect elements of a surface mount resonator with a via.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a via to connect elements of the resonator of Kawai because such a modification would have been merely implementing a well- known coupling device used in a surface mount resonator device.
Furthermore, it is well-known to those of ordinary skill in the art to place a protective film between an electrode and an adjusting film of a resonator device. The protective film resists damage to the electrode. For example, see para. [0041] of Ma.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a protective film between the electrode and the adjusting film on the resonator of Kawai because such a modification would have added a well-known resonator material that would protect the electrode from damage when removing the adjustment film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        October 29, 2022